Case 4:21-cv-00006-RCY-RJK Document 12 Filed 05/04/21 Page 1 of 1 PageID# 56




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division

CHANNING JONES,                              )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )               Civil Action No. 4:21cv6 (RCY)
                                             )
NATIONAL RAILROAD PASSENGER                  )
CORP., also known as Amtrak,                 )
                                             )
       Defendant.                            )
                                             )

                                        FINAL ORDER
       This matter is before the Court on the Notice of Settlement (ECF No. 10) and the Clerk’s

Notice (ECF No. 11) regarding settlement. The parties herein have reported to the court that this

matter is settled. Accordingly, it is hereby ORDERED that this case be DISMISSED AGREED

WITH PREJUDICE. Jurisdiction in the matter is retained solely for the purpose of enforcing the

settlement agreement resulting in dismissal of the action.

       The Clerk is directed to send a copy of this Order to all counsel of record and to any party

not represented by counsel.

       It is so ORDERED.

                                                              /s/
                                                     Roderick C. Young
                                                     United States District Judge
Norfolk, Virginia
Date: May 4, 2021
